Citation Nr: 0026817	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-11 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD), from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from September 1979 to 
September 1983, from January to May 1991, and from July 1991 
to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original rating action in July 1997 
which, in part, granted service connection for PTSD, and 
assigned a 30 percent evaluation, effective from March 13, 
1995.  

The RO's attention is directed to rating actions dated in 
July 1997 and October 1998 wherein specified issues were 
deferred.  Appropriate action should be taken on these 
issues.  In addition, there appears to be a pending claim for 
entitlement to a total rating based on individual 
unemployability.  This issue should likewise be addressed by 
the RO.

In letters received in August and September 1999, the veteran 
raised the issue of an increased rating for postoperative 
residuals of umbilical hernia.  In October 1999, the veteran 
raised the issue of entitlement to a total rating for pension 
purposes.  These issues are not in appellate status and are 
not inextricably intertwined with the issue certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate action.  


REMAND

Although further delay is regrettable, the Board finds 
several deficiencies in the evidentiary record that require 
additional clarification and development prior to 
consideration of the veteran's appeal.  

Initially, it is noted that the Schedule for Rating 
Disabilities pertaining to evaluations of psychiatric 
disorders was revised, effective November 7, 1996.  While it 
is noted that the RO considered both the old and the revised 
rating criteria in evaluating the veteran's service-connected 
PTSD, the VA psychiatric examinations considered by the RO do 
not include sufficiently detailed findings to address the 
criteria set forth in both the old and the revised 
regulations.  Additionally, of the examinations conducted 
during the pendency of this appeal, all but one were 
conducted prior to the revised regulations.  Understandably, 
these reports do not address all the criteria set forth in 
the revised regulations.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Therefore, the Board 
finds that another examination is necessary.  In addition, 
the one VA examination conducted subsequent to the effective 
date of the revised regulations (August 1997) was not 
considered by the RO.  (See Statement of the Case (SOC)). 

In addition to PTSD, all of the VA psychiatric examinations 
include the diagnosis of schizophrenia, which is not a 
service-connected disability.  In a letter dated in January 
1998, the veteran appears to be raising a claim for service 
connection for a psychosis.  This issue is inextricably 
intertwined with the rating to be assigned the PTSD and must 
be adjudicated in connection with the current claim.  If 
service connection is not deemed warranted for a psychosis, 
medical evidence is needed distinguishing the symptomatology 
associated with the veteran's service-connected PTSD from his 
nonservice-connected psychosis.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

For the benefit of the psychiatric examiner, the revised 
regulations are provided, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

The old criteria provides, in pertinent part, that a 100 
percent rating will be assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (As in effect prior to November 7, 1996).  

The Board stresses to the veteran the need to appear for the 
requested examination.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

Lastly, the RO's attention is directed to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therein, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED to the 
RO for the following action:  

1.  The veteran should be notified that 
the VA will consider the issue of service 
connection for a psychosis.  He should be 
informed of the elements of a well-
grounded claim and provided an 
opportunity to submit any additional 
evidence in support of this claim.  
Thereafter, the RO should adjudicate the 
claim.  The veteran is advised that in 
the event the action taken by the RO is 
unfavorable, a substantive appeal to the 
Supplemental Statement of the Case must 
be filed in order for the Board to 
consider this issue.

2.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected 
psychiatric disorder since March 1995.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including all VA treatment 
records not already of record, and 
associate them with the claims folder.  
In particular, all records from Highland 
Drive VAMC should be obtained.  

3.  After obtaining written consent from 
the veteran, the RO should also contact 
the veteran's former employers and obtain 
copies of any employment medical records.  
The employer should also note the 
beginning and ending dates of employment 
and the reason for the veteran's 
termination.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected psychiatric disability.  
In this regard, the examiner should be 
informed of whether service connection 
for a psychosis has been granted by the 
RO.  If so, the examination findings 
should include consideration of both PTSD 
and the psychosis.  If not, the examiner, 
to the extent feasible, must dissociate 
those complaints and findings related to 
PTSD from any co-existing psychiatric 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner and reviewed in conjunction 
with the examination.  All appropriate 
testing should be performed in connection 
with this examination in order to 
evaluate fully the veteran's condition.  
A GAF score and an analysis of its 
meaning should be provided for all time 
periods since March 1995, and a 
discussion should be included of how the 
service-connected psychiatric disability 
impaired the veteran's social and 
industrial adaptability since March 1995.  
The examiner should describe his/her 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  All rating 
criteria noted in both the old and new 
rating criteria must be addressed.  
However, the examiner must not assign a 
rating to the veteran's disability.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected psychiatric disorder 
and whether they have responded to all 
questions posed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO's 
consideration should include both the old 
and the revised rating criteria for 
psychiatric disabilities.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  In addition, in 
considering the rating to be assigned, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given the appropriate time to 
respond thereto.  If the veteran fails to 
appear for the psychiatric examination, 
the letter notifying him of the date and 
place of the examination and the address 
to which the letter was sent should be 
included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if appropriate.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


